Citation Nr: 1825051	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  10-39 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bladder urine incontinence.

2.  Entitlement to service connection for bladder urine incontinence.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left hip pain.

4.  Entitlement to service connection for left hip pain.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for lower back pain.

6.  Entitlement to service connection for lower back pain.

7.  Entitlement to service connection for chest pain.  

8.  Entitlement to a compensable disability rating for scars, right shoulder.
9.  Entitlement to a compensable disability rating for vocal cord dysfunction.

10.  Entitlement to a compensable disability rating for hemorrhoids.

11.  Entitlement to a disability rating in excess of 10 percent for a cervical strain.

12.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to June 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2007 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before a Decision Review Officer in April 2010 and before the undersigned Veterans' Law Judge (VLJ) in a January 2018 hearing.  During the VLJ hearing, the Veteran and her representative agreed to waive RO jurisdiction of new evidence.

The issues of entitlement to service connection for bladder urine incontinence, left hip pain, lower back pain, and chest pain, as well as increased ratings for scars, right shoulder, vocal cord dysfunction, hemorrhoids, cervical strain, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2007 rating decision denied service connection for bladder urine incontinence, left hip pain, and lower back pain.  Thereafter, the Veteran withdrew her appeals on these issues in an April 2010 Decision Review Officer (DRO) hearing.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bladder urine incontinence, left hip pain, and lower back pain and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision that denied service connection for bladder urine incontinence, left hip pain, and lower back pain is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bladder urine incontinence, left hip pain, and lower back pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In this case, the Veteran submitted claims for service connection for bladder urine incontinence, left hip pain, and lower back pain in July 2007.  A December 2007 rating decision denied these claims.  In February 2008, a Notice of Disagreement was received for these claims.  However, in an April 2010 DRO hearing, the Veteran testified that she wanted to withdraw her appeals for these issues.  This testimony was reduced to writing, and the Veteran's claims were withdrawn.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.  Evidence received since that decision includes January 2018 hearing testimony.  This evidence is new to the record, relates to a previously unestablished nexus to support the claims, and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  Accordingly, the claims are reopened, and any deficiencies of notification and development in this case will be addressed on remand.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bladder urine incontinence is reopened, and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for left hip pain is reopened, and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for lower back pain is reopened, and, to that extent only, the appeal is granted.



REMAND

Concerning the service connection claims for bladder urine incontinence, left hip pain, and chest pain, the Veteran has never had VA examinations for these issues.  VA examinations are necessary to determine what, if any, conditions she is diagnosed with, and whether any diagnoses are etiologically related to active service.  38 C.F.R. § 3.159(c)(4).  As to the service connection claim for lower back pain and the increased rating claim for scars, right shoulder, the Board notes that an April 2018 Compensation and Pension Examination Request showed that back and scar examinations were requested on April 6, 2018.  On remand, these examination reports should be obtained and associated with the Veteran's claims folder.  Finally, concerning the increased rating claims for cervical strain, vocal cord dysfunction, hemorrhoids, and migraine headaches, at her January 2018 hearing, the Veteran testified that these service-connected disabilities were more severe than when they were last evaluated.  As a result, VA examinations are necessary to determine the current nature, extent, and severity of these disabilities.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c), make efforts to obtain all relevant VA and private treatment records.  These should specifically include the reports of VA back and scar examinations that were requested on April 6, 2018.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of any diagnosed bladder, chest, left hip, and lower back conditions.  The examination should also address the current nature, extent, and severity of her service-connected scar, right shoulder, cervical strain, vocal cord dysfunction, hemorrhoids, and migraine headache disabilities.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note a review of the file.  All opinions must be supported by a detailed rationale.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to provide an opinion as to whether the Veteran has currently diagnosed bladder, chest, left hip, and low back conditions.  If it is determined that the Veteran has currently diagnosed conditions, the examiner is to provide opinions as to whether any bladder urine incontinence, chest pain, left hip, and lower back conditions are at least as likely as not (a 50 percent or greater probability) either directly related to active military service or are proximately due to or chronically aggravated by the Veteran's other service-connected disabilities (as listed in an October 2017 rating decision); 

If the examiner determines that the Veteran does not have bladder, chest, left hip, and lower back conditions attributable to known clinical diagnoses, he or she is also asked to provide an opinion as to whether it is at least as likely as not that the Veteran's symptoms of bladder urine incontinence, chest pain, left hip pain, and lower back pain represent chronic undiagnosed illnesses or medically unexplained chronic multi-symptom illnesses related to the Veteran's Persian Gulf War service.

As to the service-connected scar, right shoulder, cervical strain, vocal cord dysfunction, hemorrhoids, and migraine headache disabilities, all indicated tests and studies must be performed, in accordance with the pertinent Disability Benefits Questionnaires for these disabilities, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected disabilities, in accordance with the rating criteria.

While the Board has only requested one VA examination in this case, multiple examinations may be performed if deemed warranted, at the AOJ's discretion.

3. After the completion of the instructions of the previous paragraphs, and any other development deemed necessary, readjudicate the Veteran's claims.  If any determinations remain unfavorable, furnish the Veteran and her representative with a Supplemental Statement of the Case and give her an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


